 


109 HR 1430 IH: National Parks Institute Study Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1430 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Radanovich (for himself and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the Secretary of the Interior to complete a study of the feasibility of establishing the National Parks Institute in Central California. 
 
 
1.Short titleThis Act may be cited as the National Parks Institute Study Act. 
2.DefinitionsFor the purposes of this Act, the following definitions shall apply: 
(1)SecretaryThe term Secretary means the Secretary of the Interior.  
(2)InstituteThe term Institute means the entity to be known as the National Parks Institute as described in section 3(a).  
3.National Parks Institute Study 
(a)In generalThe Secretary is authorized to conduct a study to determine the feasibility of establishing an academic institution, to be called the National Parks Institute and located in Central California, to promote management and stewardship excellence for the National Park System, and to help developing nations manage their natural and cultural resources. 
(b)Assessment of NeedIn evaluating the need for the Institute, the study shall assess— 
(1) the availability of opportunities for academic, governmental, and nongovernmental sectors to pursue scientific research and policy analysis on issues related to the preservation and enjoyment of the natural and cultural resources in the National Park System, including opportunities for— 
(A)forecasting emerging issues in management of the National Park System and analyzing alternative responses to those issues;  
(B)generating and promoting ideas for improved practices in the stewardship of the National Park System, including environmentally sustainable resources management practices; and 
(C)recognizing and responding to evolving interests among the public in natural and cultural resource subjects; 
(2)the capability of existing National Park Service training centers and programs to fulfill education and training needs identified in the workforce plan developed by the National Park Service on the basis of the Department of the Interior’s Strategic Human Capital Management Plan (September 2002); 
(3)the benefits of further promoting the national park concept among developing nations and helping those nations manage their natural and cultural resources; and  
(4)other factors the Secretary considers appropriate in determining the need for the Institute. 
(c)Further ConsiderationsIf the Secretary determines that a need exists for the Institute as described in subsection (a), the study shall evaluate—  
(1)the costs associated with constructing, operating and maintaining the Institute;  
(2) the feasibility of entering into a partnership with an academic entity for purposes of establishing and operating the Institute;  
(3)potential locations for the Institute or processes for determining such locations;  
(4) the appropriateness and feasibility of broadening the purposes of the Institute to include scientific research and education relevant to other land management agencies; and  
(5)any other matters related to the feasibility of establishing and operating the Institute that the Secretary deems appropriate.  
(d)RecommendationsNot later than 2 years after funding is made available for the study, the Secretary shall transmit the results of the study, including the Secretary’s recommendations, if any, for establishing an Institute, to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
 
